


Exhibit 10.1


















March 17, 2015








Mr. Donald Brown
114 Edgefield Drive
Downingtown, PA 19335


Dear Donald:


On behalf of NiSource Inc., I am pleased to offer you employment as Executive
Vice President Finance reporting to Joseph Hamrock, and Executive Vice President
and Chief Financial Officer of NiSource, upon appointment by the NiSource Board.
Speaking on behalf of our leadership team, we look forward to the contribution
you will make to our organization. This letter does not constitute an offer of a
contract of guaranteed employment; if you accept this offer, you will be an
employee at will. The terms of the offer are as follows.
Position: You will join us as Executive Vice President Finance, beginning April
6, 2015. You will report to Joseph Hamrock. Your work location will be in
Columbus, Ohio.
Compensation: Your annual base salary will be $450,000, payable monthly.
Adjustments to base salary may be made periodically during your employment.
Benefits: While you are employed by NiSource Inc., or its subsidiaries (the
“Company”), you will be entitled to participate in all benefit plans, including
without limitation, any health, life and disability insurance plans, qualified
and nonqualified retirement plans, or any other plan or benefit generally
afforded to similarly situated executives of NiSource Inc.
                            
Short-Term Incentive: Your annual incentive opportunity under our annual
incentive plan will be based on a target of 60% of base salary, with a range of
25% to 95%. The payment of this short-term incentive is dependent upon Company
performance, your own performance and your status as an employee in good
standing. Actual payment may be greater than or less than the 60%, based on a
combination of the stated factors. Annual incentive plans are determined each
year based on business objectives and market conditions.
Signing Bonus: You will receive a signing bonus in the gross amount of $75,000.
This signing bonus will be paid within 30 days of your start date. You agree to
repay this signing bonus to the Company in the event you choose to leave the
Company before April 6, 2016.
Long-Term Incentive: You will also have the opportunity to participate in a
long-term incentive compensation program, under the 2010 Omnibus Incentive Plan,
on the same basis as other senior executives of the Company. Subject to approval
by the Officer Nomination and Compensation Committee of the Board, you will
receive a long-term incentive grant for 2015 in the amount of $750,000. One
hundred percent of the value of this award will be in restricted stock units,
vesting in the first quarter of 2018.
Special Stock Grant: To compensate you for the loss of a portion of your
incentive awards from your prior employer, you will also receive a grant of
restricted stock units pursuant to the 2010 Omnibus Incentive Plan. The number
of shares to be granted will be determined by dividing $510,000 by the fair
market value of one common share of NiSource Inc. on the date of grant. Vesting
of the restricted stock shall be based solely on the passage of time. The
restricted stock shall vest 1/3 increment on the first anniversary of your
employment, and the final 2/3 increment will vest on the second anniversary of
your employment.




--------------------------------------------------------------------------------




Relocation: As a member of our Senior Management Team, you will be eligible to
participate in the NiSource Relocation Policy at the Tier III Managerial Level
(the executive level). The effective date of your relocation will be determined
at a later date.
Vacation: You will receive four weeks of paid vacation per year.
Change in Control: Subject to approval by the Officer Nomination and
Compensation Committee of the Board, NiSource Inc. will enter into a Change in
Control Agreement with you on substantially the same terms as other senior
executives of the Company.
Severance: You will be eligible to participate in the NiSource Executive
Severance Policy in the event your employment with the Company is terminated.
        
NiSource Policies. You are expected to familiarize yourself with and observe all
Company policies. Following your acceptance of this offer and during the course
of your employment with the Company, you will have access to confidential and
proprietary information of the Company. You agree to maintain the
confidentiality of such information, before, during and after your employment.
Dispute Resolution: Should there be any dispute as to the meaning or application
of this letter, both parties agree to submit the dispute to nonbinding mediation
at the Company's expense. In the event the parties are unable to resolve the
dispute through mediation, they agree to submit the dispute to binding
arbitration under the standard employment rules of the American Arbitration
Association. This letter shall be construed in accordance with the laws of the
State of Ohio.    


Your employment is contingent upon passing a drug screen, and completion of
formal reference checking, which includes a background check of previous
employment, military and driving history, professional references, and any
criminal record.


I hope that you accept the Company’s offer of employment. To acknowledge your
acceptance, please sign and return one copy of this letter to me. We are truly
delighted with your interest in working with us. Please feel free to contact me
to discuss any questions you may have. We look forward to you joining us.
 
 
 
 
Sincerely,
 
 
 
 
 
 
 
 
 
/s/ Robert D. Campbell
 
 
 
 
Robert D. Campbell
 
 
 
 
Sr. Vice President
 
 
 
 
Human Resources
 
 
 
 
 
/s/ Donald Brown
 
3/17/2015
 
 
Donald Brown
 
Date
 
 
 
 
 
 
 
 
 
 
 
 

                    






